Name: Council Regulation (EC) NoÃ 1894/2006 of 18Ã DecemberÃ 2006 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and Brazil relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of accession to the European Community, amending and supplementing AnnexÃ I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: agricultural activity;  European construction;  EU finance;  tariff policy;  America
 Date Published: nan

 30.12.2006 EN Official Journal of the European Union L 397/1 COUNCIL REGULATION (EC) No 1894/2006 of 18 December 2006 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and Brazil relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of accession to the European Community, amending and supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EEC) No 2658/87 (1) established a goods nomenclature, hereinafter referred to as the Combined Nomenclature or CN, and set out the conventional duty rates of the Common Customs Tariff. (2) By Decision 2006/1894/EC (2), the Council approved, on behalf of the Community, the Agreement in the form of an Exchange of Letters between the European Community and Brazil relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of accession to the European Community with a view to closing negotiations initiated pursuant to Article XXIV:6 of GATT 1994. (3) Regulation (EEC) No 2658/87 should therefore be amended and supplemented accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I (Combined Nomenclature) of Regulation (EEC) No 2658/87 shall be amended as follows: (a) Parts Two (schedule of customs duties) and Three (tariff annexes) shall be amended with the duties and supplemented with the volumes shown in the Annex to this Regulation; (b) CN codes 0201 30 00, 0202 30 90, 0206 10 95, 0206 29 91 in Annex 7 (WTO tariff quotas to be opened by the competent Community authorities) of Section III of Part Three shall be amended as follows: (i) the description of the EC tariff rate quota of 5 000 tonnes Boneless high quality  meat, fresh chilled or frozen, answering the following description: Beef cuts obtained from steers (novilhos) or heifers (novilhas) aged between 20 and 24 months, which have been exclusively pasture grazed, have lost their central temporary incisors but do not have more than four permanent incisor teeth, which are of a good maturity and which meet the following beef carcase classification requirements: meat from B or R class carcases with rounded to straight conformation and a fat-cover class of 2 or 3; the cuts bearing the letters sc  (special cuts) or an sc  (special cuts) label as a sign of their high quality will be boxed in cartons bearing the words high quality beef  shall be replaced by Boneless high quality meat of bovine animals fresh, chilled or frozen; (ii) under Other terms and conditions the text Supplying country Brazil shall be inserted. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2006. For the Council The President J.-E.ENESTAM (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1549/2006 (OJ L 301, 31.10.2006, p. 1). (2) See page 1 of this Official Journal. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the concessions being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current regulation. Where ex CN codes are indicated, the concessions are to be determined by application of the CN code and corresponding description taken together. Part Two Schedule of Customs duties CN code Description Duty rate 2106 10 80 Protein concentrates Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 2401 10 90 Tobacco Reduce the EC bound duty of EUR 11,2 MIN 22,0/100 kg/net MAX EUR 56,0/100 kg/net to EUR 10 MIN 22,0/100 kg/net MAX EUR 56,0/kg/net Part Three Tariff Annexes CN code Description Duty rate 1701 11 10 Raw cane sugar for refining A country allocated (Brazil) tariff rate quota 10 124 tonnes at in-quota rate of EUR 98/tonne 0207 14 10 0207 14 50 0207 14 70 Frozen cuts of fowls of the species Gallus domesticus A country allocated (Brazil) tariff rate quota 2 332 tonnes at in-quota rate of 0 % 0207 11 10 0207 11 30 0207 11 90 0207 12 10 0207 12 90 Chicken carcass, fresh, chilled or frozen Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 0207 13 10 0207 13 20 0207 13 30 0207 13 40 0207 13 50 0207 13 60 0207 13 70 0207 14 20 0207 14 30 0207 14 40 0207 14 60 Chicken cuts, fresh, chilled or frozen Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 0207 14 10 Cuts of fowls Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 0207 24 10 0207 24 90 0207 25 10 0207 25 90 0207 26 10 0207 26 20 0207 26 30 0207 26 40 0207 26 50 0207 26 60 0207 26 70 0207 26 80 0207 27 30 0207 27 40 0207 27 50 0207 27 60 0207 27 70 Turkey meat, fresh, chilled or frozen Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 0207 27 10 0207 27 20 0207 27 80 Turkey cuts, frozen Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 1005 90 00 1005 10 90 Maize Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 2008 20 11 2008 20 19 2008 20 31 2008 20 39 2008 20 71 2008 30 11 2008 30 19 2008 30 31 2008 30 39 2008 30 79 2008 40 11 2008 40 19 2008 40 21 2008 40 29 2008 40 31 2008 40 39 2008 50 11 2008 50 19 2008 50 31 2008 50 39 2008 50 51 2008 50 59 2008 50 71 2008 60 11 2008 60 19 2008 60 31 2008 60 39 2008 60 60 2008 70 11 2008 70 19 2008 70 31 2008 70 39 2008 70 51 2008 70 59 2008 80 11 2008 80 19 2008 80 31 2008 80 39 2008 80 70 Preserved pineapples, citrus fruit, pears, apricots, cherries, peaches and strawberries Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 2009 11 11 2009 11 19 2009 19 11 2009 19 19 2009 29 11 2009 29 19 2009 39 11 2009 39 19 2009 49 11 2009 49 19 2009 79 11 2009 79 19 2009 80 11 2009 80 19 2009 80 34 2009 80 35 2009 80 36 2009 80 38 2009 90 11 2009 90 19 2009 90 21 2009 90 29 Fruit juices Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) 1806 Chocolate Implemented through Council Regulation (EC) No 711/2006 (OJ L 124, 11.5.2006, p. 1) The exact tariff description of the EC-15 shall apply to all tariff lines and quotas above.